DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8 March 2022 has been entered.  Claims 1-10 remain pending in the application.  Claims 2-10 were previously withdrawn as being directed to a nonelected species.  Applicant's amendments to the Claims have overcome each and every rejection previously set forth in the Non-Final Office Action dated 22 December 2021.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11, “micro-bugles” should be replaced with --micro-bulges--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0126097) in view of Joseph (US 2,990,165).
Li, as shown in the annotated figure below and the references herein, discloses a micro-texture electrostatic nozzle (par. 1; fig. 4) comprising a nozzle core (fig. 5 - interpreted to be the structure forming elements 19/22/25/26), wherein an upper nozzle body is connected above the nozzle core; a free space (21) is formed between the upper nozzle body and the nozzle core (fig. 5) for storing compressed air and reducing pressure; a lower nozzle body is connected below the nozzle core; a gas-liquid mixing chamber (22), an acceleration chamber (25) and a nozzle outlet (26) sequentially arranged inside the nozzle core from top to bottom in a predetermined direction (fig. 5); wherein the inner wall of the acceleration chamber comprises a solid structure (fig. 5 - the structure of the acceleration chamber is a solid conical structure), while air passages (20) are formed in and extending through an outer wall of the gas-liquid mixing chamber (fig. 5), wherein the air passages are spaced from the acceleration chamber and are separate from the micro-bulges in the predetermined direction in which the gas liquid mixing chamber, the acceleration chamber, and the nozzle outlet are sequentially arranged.

    PNG
    media_image1.png
    476
    690
    media_image1.png
    Greyscale

	Li does not disclose that micro-bulges are uniformly distributed on an inner wall of the acceleration chamber such that they are uniformly arranged on the solid structure comprising the inner wall and separate from the micro-bulges in the predetermined direction in which the gas-liquid mixing chamber, the acceleration chamber, and the nozzle outlet are sequentially arranged.  
Joseph, as shown in the annotated figure below and the references herein, teaches a micro-texture electrostatic nozzle (fig. 1 - interpreted to be “electrostatic” since a flow of air and liquid therethrough will transfer a charge to the surfaces of the nozzle), comprising a nozzle core (62), wherein an upper nozzle body (4) is connected above the nozzle core (fig. 1); a free space is formed between the upper nozzle body and the nozzle core (fig. 1 - interpreted to be the space around surfaces 100 and 102) for storing compressed air and reducing pressure; a lower nozzle body (2) is connected below the nozzle core (fig. 1); a gas-liquid mixing chamber, an acceleration chamber and a nozzle outlet are sequentially arranged inside the nozzle core from top to bottom; and micro-bulges (64) are uniformly distributed on an inner wall of the acceleration chamber (fig. 1), wherein the inner wall of the acceleration chamber comprises a solid structure (fig. 1 - the structure of the acceleration chamber is a solid conical structure) and the micro-bulges are uniformly arranged on the solid structure (fig. 1).

    PNG
    media_image2.png
    436
    818
    media_image2.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the micro-texture electrostatic nozzle of Li to further include micro-bulges uniformly distributed on the inner wall of the acceleration chamber, as taught by Joseph, since this was known to maintain foam generated in the apparatus in an intimately mixed state (Joseph - col. 3, ln. 58-59).  Further, such a modification would result in the micro-bulges being uniformly arranged on the solid structure comprising the inner wall and the air passages being separate from the micro-bulges in the predetermined direction in which the gas-liquid mixing chamber, the acceleration chamber, and the nozzle outlet are sequentially arranged.  
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752